Case 1:18-cv-08653-VEC-SDA Document 124 Filed 12/09/19 Page 1 of 3




12/9/2019
Case 1:18-cv-08653-VEC-SDA Document 124 Filed 12/09/19 Page 2 of 3
                    Case 1:18-cv-08653-VEC-SDA Document 124 Filed 12/09/19 Page 3 of 3




ENDORSEMENT: No later than 12/31/19, Plaintiff may file a motion,
pursuant to Rule 20(a)(2) of the Federal Rules of Civil Procedure, to add a
party defendant if Plaintiff has a good faith to do so. This is merely a
procedural ruling and the Court expresses no present view as to the
merits of Plaintiff's anticipated motion. The Clerk of Court is directed to
mail a copy of this Order to the pro se parties. SO ORDERED.
Dated: 12/9/19
